Case 3:19-cv-02074-G Document 33-1 Filed 12/03/19   Page 1 of 6 PageID 584




                        Exhibit
                                A
Case 3:19-cv-02074-G Document 33-1 Filed 12/03/19   Page 2 of 6 PageID 585
Case 3:19-cv-02074-G Document 33-1 Filed 12/03/19   Page 3 of 6 PageID 586
Case 3:19-cv-02074-G Document 33-1 Filed 12/03/19   Page 4 of 6 PageID 587
Case 3:19-cv-02074-G Document 33-1 Filed 12/03/19   Page 5 of 6 PageID 588
Case 3:19-cv-02074-G Document 33-1 Filed 12/03/19   Page 6 of 6 PageID 589
